Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00231-CV

IN RE Dean DAVENPORT; Dillon Water Resources, Ltd.; 5D Drilling and Pump Service, Inc.
  f/k/a Davenport Drilling & Pump Service, Inc.; 5D Water Resources, LLC f/k/a Davenport
  Oper., LLC; Water Exploration Co., Ltd.; WAD, Inc.; Water Investment Leasing Company,
  LLC; Blue Gold Resources Management, LLC; Blue Gold Properties, LLC; and Blue Gold
                                    Development, LLC

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 28, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 16, 2015, relators filed a petition for writ of mandamus complaining of the trial

court’s order setting aside a jury verdict and granting a new trial in the underlying suit for breach

of a contingent fee agreement between attorneys and their former client. Having considered

relators’ petition, the response and reply of the parties, and the oral arguments presented, this court




1
  This proceeding arises out of Cause No. 2012-CI-03086, styled Tom Hall, Thomas C. Hall, P.C. as Successor in
Interest to Hall & Bates, L.L.P., Blake Dietzmann, Tim Patton and Timothy Patton, P.C. v. Dillon Water Resources,
Ltd., 5D Drilling and Pump Service, Inc. f/k/a Davenport Drilling & Pump Service, Inc., 5D Water Resources, LLC
f/k/a Davenport Oper., LLC, Dean Davenport, WAD, Inc., Water Exploration Co., Ltd., Water Investment Leasing
Company, LLC, Blue Gold Resources Management, LLC, Blue Gold Properties, LLC and Blue Gold Development,
LLC, pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Peter A. Sakai presiding.
                                                                                         04-15-00231-CV


is of the opinion that relators are not entitled to the relief sought. Accordingly, the petition for writ

of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                    PER CURIAM




                                                  -2-